BRETT, Judge
(dissenting).
I respectfully dissent to this decision because I believe Belveal v. Rambo, supra, which it expressly overrules, correctly states the law.
The majority opinion herein does not set forth that on April 10, 1974, this case came on for trial with the state being represented by Assistant District Attorney Langley, who announced ready for trial and submitted the testimony of Mr. Fred Taylor who was subjected to cross-examination. Next the prosecution offered its stipulation to include the chemist’s report and the chain of custody, but defense counsel agreed to stipulate only that the report would be admitted without objection, and specifically declined to stipulate to any other facts offered. Because the necessary witnesses were not present, over the objection of defense counsel, the court granted the prosecution’s motion for continuance until April 12, 1974. Defense counsel moved for dismissal under Belveal v. Rambo, supra. The defendant failed to appear at the April 12th hearing and the matter was reset for April 29, 1974.
Assistant District Attorney Robertson appeared for the state at the April 29th hearing and again offered the same stipulation, without having his witnesses present. Defense counsel again agreed only to the admission of the chemist’s report, which incidentally contained a misspelling of defendant’s name. The prosecution again offered its unverified oral motion for continuance, which was granted over defense counsel’s objection. Defense counsel continued to press for dismissal relying on Belveal v. Rambo, supra. At the subsequent hearing on May 7, 1974, the trial judge sustained defense counsel’s motion to dismiss. The prosecution came to this Court seeking issuance of the writ of prohibition, but this Court declined to assume jurisdiction of the matter.
Appellee’s nonjury trial was discontinued after the State had presented the testimony of its first witness, there is no doubt that jeopardy had attached at that point. “When the court begins to hear evidence” is the term most often used to describe the point *199at which jeopardy attaches in a nonjury trial. See: McCarthy v. Zerbst (1936, CA10) 85 F.2d 640, cert. den. 299 U.S. 610, 57 S.Ct. 313, 81 L.Ed. 450. In Rosser v. Commonwealth (1933) 159 Va. 1028, 167 S.E. 257, the court stated that the constitution’s empowering the court to try a criminal case without the intervention of a jury does not deprive the accused of any protection he would have had if tried by jury; and that it was certainly not intended that in a trial before a court without a jury, the Commonwealth, after introducing its evidence and finding that it had failed to make a case against the accused, would be permitted to nolle prosequi the indictment and be entitled to subject the accused to another trial for the same offense. In the instant case a nolle prosequi was not entered, but instead the prosecution requested a protracted delay to muster its evidence, after failing to have its case prepared for trial. See also: M v. Superior Court of Shasta County (1971) 4 Cal.3d 370, 93 Cal.Rptr. 752, 482 P.2d 664.
Belveal v. Rambo, supra, citing McCarthy v. Zerbst, supra, this Court stated:
“[WJhere a case is tried to a court without a jury, jeopardy begins after accused has been indicted and arraigned, has pleaded and the court has begun to hear evidence.”
The Supreme Court of Virginia in Rosser v. Commonwealth, supra, defined jeopardy to mean the danger of conviction. Insofar as the accused is concerned, the danger exists and is just-as real when he is being tried before a court without a jury as it is when he is being tried by a jury.
In appellee’s trial, the prosecutor admitted that he was “caught off guard” and could not proceed without a two weeks delay, in order to obtain his witnesses. This admisssion was made at the April 29th hearing, which caused it to be even more flagrant than the request for continuance on April 10th. At the May 7th argument on defense counsel’s motion to dismiss, the prosecutor argued: “It was a surprise to me that we would need any other evidence, other than the stipulation as to what I was led to believe that it would be ... And I believe that in this case it was necessary to interrupt this particular case due to the surprise that I had on the 29th day of April.” Nonetheless, Assistant District Attorney Langley encountered the same problem on April 10th, when the trial was commenced; so the question of surprise lessens in its significance some nineteen days later. The facts appear to be that the prosecutor was surprised when defense counsel refused to stipulate his client into jail.
Because of the extensive requirements imposed upon the State Chemist, and allowing that he might have been tied up in some other litigation on May 10th, the continuance granted at that time — without the required affidavit — does not offend me. But the continued appearance of the prosecutor without his supporting witnesses, and without even attempting to provide the affidavit for continuance required by statute, does offend me. Consequently, I can see no rationale for this majority decision overruling Belveal v. Rambo, supra, which merely imposes the same requirements on the prosecution that are imposed on the defense counsel.
The effect of the majority decision in this matter is to create two standards of procedure for criminal trials, one for the prosecution, and another for the defense counsel. This Court cited Sanders v. State, 46 Okl.Cr. 293, 287 P. 846 (1930), in the Belveal decision. In the Sanders decision we stated with reference to defense counsel’s oral request for continuance:
“The defendant contends, first, that the court erred in overruling his motion for a continuance. This was an oral, unverified motion, dictated into the record by counsel for defendant when the case was *200called for trial on December 19, 1927. The motion therefore did not comply with the requirements of the statute. The motion was based on the proposition that the defendant had not been served with any notice that his case would be called for trial on that date, and, because he had not been notified, he had not prepared for trial by having certain material witnesses in his behalf present in court at that time. There is no statute requiring that the defendant be notified. The docket of the court had been published and circulated some two or three weeks before the case was called for trial. . . . But, irrespective of the insufficiency of defendants motion and of his laches, the record discloses that there was no abuse of discretion on the part of the trial judge in overruling his application.” (Emphasis added.)
The same rule has been followed throughout the years, as applied to defense counsel. I believe, with certain few exceptions, the same rule should be applied to the prosecution. Hence, the first continuance fell clearly within the trial judge’s discretion. But the subsequent unverifed oral requests for continuance did not fall within the same category. Therefore, I believe the continuance should have been denied and the prosecution dismissed, as the trial judge did on May 7, 1974, under the provisions of Belveal v. Rambo, supra. It is not contemplated that double standards should be created in the handling of criminal trials. The trial judge possesses sufficient power to exercise judicial discretion, but with limitations. The majority opinion relies upon the case of Havill v. United States, supra, as authority to overrule Belveal v. Rambo, supra. I agree that the trial court did not abuse its discretion in that case. But I fail to see the similarity between the instant matter and the facts of the Havill case.
Therefore, I feel compelled to respectfully dissent to this decision.